UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1769


CYNTHIA HOLMES, a/k/a C. Holmes, a/k/a Cynthia Holmes, M.D.,

                    Plaintiff - Appellant,

             v.

THOMAS E. PRICE, Secretary of the Department of Health and Human Services
(HHS),

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-02491-BHH)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia C. Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Holmes appeals the district court’s order accepting the recommendation of

the magistrate judge and granting Defendant’s motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(1) and for summary judgment pursuant to Fed. R. Civ. P. 56, and a subsequent

order denying reconsideration. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended granting

the motion and advised Holmes that failure to file timely specific objections to the

recommendation would waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985). Although Holmes filed objections to the magistrate judge’s

recommendation, she has waived appellate review because the objections were neither

timely nor specific. Accordingly, we affirm the district court’s orders.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                             2